11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Ruben Hernandez,                                * From the 244th District Court
                                                  of Ector County, Texas
                                                  Trial Court No. A-45,261.

Vs. No. 11-16-00278-CR                          * March 31, 2017

The State of Texas,                             * Memorandum Opinion by Willson, J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed.